Citation Nr: 1747329	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  16-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected left hip disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was previously before the Board in April 2017, when the Board, in pertinent part, remanded entitlement to service connection for a neck disability, entitlement to service connection for low back pain, entitlement to individual unemployability, and basic eligibility to Dependents' Educational Assistance for further evidentiary development.  During the pendency of the appeal, a July 2017 rating decision granted service connection for degenerative disc disease of the lumbar spine.  The July 2017 rating decision also granted entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance each effective from July 10, 2015.  The appeal related to entitlement to a TDIU, and basic eligibility to Dependents' Educational Assistance arose from a January 2016 rating decision, which was based upon a on a January 9, 2016 application for benefits.  However, the Board recognizes that a February 2016 notice of disagreement, in pertinent part, for entitlement to a TDIU, was also timely as to the December 2015 rating decision, which in pertinent part, also denied entitlement to a TDIU.  Thus, construing the February 2016 notice of disagreement liberally, the Board finds such applies to the December 2015 rating decision, which is more favorable to the Veteran.  Following issuance of a statement in April 2016, a substantive appeal was timely received within 60 days thereafter.  As such, the December 2015 rating decision is the rating decision on appeal.  As entitlement to TDIU, denied in the December 2015 rating decision, was based upon a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, received by VA on July 27, 2015, such is the date of the claim.  However, as the effective dates assigned for TDIU and Dependents' Educational Assistance of July 10, 2015 predated the receipt date of the claim, and as such encompasses the totality of the appeal period, consideration of any prior period is not warranted.  Accordingly, entitlement to a TDIU and entitlement to basic eligibility to Dependents' Educational Assistance are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, this issue of entitlement to service connection for a neck disability now returns for appellate review.

In addition, the issue of entitlement to service connection for neck disability is appropriately characterized as a claim to reopen because entitlement to service connection for a neck disability was previously denied in an April 2002 rating decision, and, although implicitly reopened in the prior Board remand, the analysis is included here for the sake of completeness.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  An April 2002 rating decision, in pertinent part, denied the claim for service connection for neck pain; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

2.  Evidence received since the final April 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the claim for a neck disability, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disability.

3.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a current neck disability, most recently diagnosed as pseudo arthrosis at C6-7, foraminal narrowing, spondylolisthesis, status post neck fusion at C5-C7 and degenerative disc disease including C7-T1 listhesis, which manifested in service, or within one year of separation from service, that it otherwise relates to service or that was caused or aggravated by service-connected left hip disability.  

CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which in pertinent part, denied the claim of entitlement to service connection for neck pain, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for neck pain has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).

3.  The criteria for entitlement to service connection for a neck disability, most recently diagnosed as pseudo arthrosis at C6-7, foraminal narrowing, spondylolisthesis, status post neck fusion at C5-C7 and degenerative disc disease including C7-T1 listhesis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with April 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

I.  New and Material Evidence 

With respect to a neck disability, an April 2002 rating decision denied a claim for service connection for neck pain and the Veteran was notified of the decision later the same month.  The Veteran did not appeal the denial of the claim and no new and material evidence was received within the appeal period.  Thus, the April 2002 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In September 2012, the Veteran again, in part, filed a claim for service connection for a neck disability, claimed as arthritis of the upper spine.  A July 2013 rating decision, in pertinent part, denied this claim and the Veteran's appeal of this denial forms the basis of the present appeal.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).  New evidence added to the record since the April 2002 rating decision, includes additional VA medical records, statements from the Veteran and a July 2017 neck conditions disability benefit questionnaire.  Specifically, the July 2017 neck conditions disability benefit questionnaire endorsed diagnoses of spondylolisthesis, status post neck fusion at C5-C7 and degenerative disc disease of the cervical spine . The Board finds the July 2017 neck conditions disability benefit questionnaire is new evidence because it was not previously before VA decision makers.  Additionally, the July 2017 neck conditions disability benefit questionnaire raises the reasonable possibility of substantiating the claim in that it provided diagnoses beyond the identified symptom, but not disability, of neck pain as recognized in the April 2002 rating decision.  Such evidence meets the low threshold standard for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for a neck disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II.  Service Connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnoses related to her neck disability.  Specifically, a June 2010 VA treatment record noted, in part, discogenic disease ranges from mild to moderate severity at various levels, and facet arthropathy bilaterally.  A December 2010 private medical record in part, noted stiffness and pain in the cervical spine.  Thereafter, a May 2013 VA treatment record provided an assessment of cervical spondylosis with spurs and cervical facet arthrosis.  A July 2014 VA treatment noted an impression of some progression in the degree of multilevel degenerative changes with new two mm anterolisthesis of C3 on C4 and progression in the degenerative disc disease at C6/7 and an August 2014 VA treatment record reflected, in part, cervical degenerative disc disease and neck pain.  

A March 2015 VA treatment record noted right neck strain with spasm and April 2015 VA treatment records noted, in part, back and neck pain secondary to degenerative disc disease.  A September 2015 VA treatment record noted severe multilevel disc degenerative disease of the cervical spine most significant at the C6/C7 and T1/T2 levels.  November 2015 VA imaging noted recent imaging showed listhesis of C3 on C4 and unstable listhesis of C5 on C6 with kyphosis and MRI demonstrated cervical stenosis at C5-C7 secondary to disc disease with right foraminal narrowing.  November 2015 VA treatment records diagnosed cervical stenosis and noted a C5-C7 anterior cervical discectomy and fusion was performed.  December 2015 VA imaging documented an impression of postsurgical changes from C5-C7 anterior fusion with mild prevertebral soft tissue swelling and mild C3-4 disc arthropathy and stable mild degenerative spondylolisthesis at C3-4 and C4-5.  A January 2016 VA treatment record documented status post cervical surgery in November and the Veteran was in a car accident and had neck pain.  January 2016 VA imaging noted, in part, an impression of no fracture, 2.5 mm anterior subluxation of C4 with C5 with uncertain etiology probably secondary to osteoarthritis.  

More recently, June 2017 and July 2017 VA treatment records, noted in part, pseudo arthrosis at C6-7, with hardware failure and multilevel degenerative disc disease including C7-T1 listhesis and bilateral T1-T2 foraminal narrowing.  June 2017 imaging provided in conjunction with the July 2017 neck conditions disability benefit questionnaire, in part, noted an indication of arthritis of the neck.  The July 2017 neck conditions disability benefit questionnaire endorsed diagnoses of spondylolisthesis, status post neck fusion at C5-C7 and degenerative disc disease of the cervical spine.  As the Veteran is acknowledged to have disabilities of the neck, most recently diagnosed as pseudo arthrosis at C6-7, foraminal narrowing, spondylolisthesis, status post neck fusion at C5-C7 and degenerative disc disease including C7-T1 listhesis, the issue before the Board becomes whether such disabilities are as a result of her active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records reveal no diagnoses related to a neck disability or symptoms thereof.  In this regard, a January 1995 in-service examination, conducted in conjunction with separation from service, found in pertinent part, the Veteran's spine, and other aspects of the musculoskeletal system, as relevant to a neck disability, was clinically normal upon examination, which weighs against a finding of an in-service injury or event.  Furthermore, the January 1995 in-service examination, conducted in conjunction with separation from service, did not note any defects or diagnoses for a neck disability, although other diagnoses were noted.  Moreover, in a January 1995, Report of Medical History, completed in conjunction with separation from service, the Veteran did not identify any neck problems.  Thus, for the reasons discussed above, the element of in-service disease or injury is not met for the claim for service connection for a neck disability.  Moreover, even assuming, arguendo, that a neck disability was demonstrated during service, there is no competent evidence suggesting a nexus between a current neck disability and the Veteran's military service.

In this regard, a July 2017 neck conditions disability benefit questionnaire examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such, the July 2017 VA examiner noted the Veteran's reported history of neck pain started after service and also noted there were no findings in her service treatment records or in her separation examination for neck pain.  Therefore, the July 2017 VA examiner, found the Veteran's diagnosed spondylolisthesis, status post neck fusion at C5-C7, and degenerative disc disease of the cervical spine were less likely than not incurred in or caused by the in-service illness, event, or injury.  

In January 2016, the Veteran also submitted additional evidence which included several articles.  Specifically, one article reported, in part, that Army women were more likely to be disabled than men and were approximately 67 percent more likely than Army men to receive a physical disability discharge for a musculoskeletal disorder.  Another article, noted in part, that the odds for experiencing an injury hospitalization increased with increasing level of physical demand, and occupational exposures that increased risk of neck and back injury may include activities such as lifting heavy equipment, twisting, and increased strain caused by heavy loads worn in backpacks and on the head.  Another article, in part, noted certain occupational subgroups appeared to be particularly vulnerable to neck and back problems.  However, concerning all the articles submitted by the Veteran, these submissions provided medical information that was general in nature and/or inconclusive and did not address the specifics of the Veteran's case.  Rather, the July 2017 examiner considered the specific facts related to the Veteran's cervical spine disabilities in conjunction with her medical history which far outweighed the generalities of the articles she has submitted.

Turning to other theories of entitlement, the evidence does not show, and the Veteran does not contend, that any cervical arthritis, as alluded to in a June 2017 imaging, arose during service or that it arose within one year of discharge from service.  As discussed above, the Veteran's service treatment records reveal no diagnoses of a neck disability or symptoms thereof.  As described above, the Veteran's January 1995 in-service examination, conducted in conjunction with separation from service, found in pertinent part, the Veteran's spine, and other aspects of the musculoskeletal system, as relevant a neck disability, was clinically normal upon examination.  

Furthermore, post service treatment records indicate that the Veteran was not treated for a neck condition until many years after separation from service.  Specifically, during a March 2002 joints VA examination the Veteran complained, in part, of neck pain although the VA examiner did not endorse a diagnosis related to such.  A June 2010 VA treatment record reported, in part, that the Veteran reported cracking joints since she was age 16 and presented with subacute onset of left neck pain.  Notably the June 2010 VA treatment record also stated the Veteran reported that for the past three years she had had intermittent pain in her neck with swelling at the base of the cervical spine and pain that radiated with a tingling sensation down her arm to lateral two digits and to the left cheek with the most recent episode started 10 days ago.  However, complaints of neck pain in 2002 or in 2007 (three years prior to June 2010) were still many years after the Veteran's separation from service.  The gap of many years between service and treatment for neck problems may be a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thereafter, during the July 2017 VA neck conditions disability benefit questionnaire the Veteran reported the insidious onset of neck pain in 2012.  While these records do not reflect a consistent date that any neck problems arose, neither do they suggest that such arose during service or within one year of service.  Thus, the preponderance of the evidence is therefore also against a claim for service connection for a cervical arthritis on a presumptive basis as a chronic disease or on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, the Veteran has asserted that her cervical spine disability was secondary to her service-connected left hip disability.  The Board finds that service connection for a cervical disability on a secondary basis due to a service-connected left hip disability is not warranted.  In this respect, the Veteran is service-connected for left hip snapping syndrome as well as limited extension and limited abduction of the left hip.  Concerning any relationship between the claimed neck disability and service-connected left hip disabilities, a July 2017 VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The July 2017 VA examiner also opined that regardless of an established baseline, the Veteran's claimed condition is not at least as likely as not aggravated beyond its natural progression by a service-connected left hip disability.  In support of such, the July 2017 VA examiner explained that biomechanically, the Veteran's hip condition would not cause or worsen her neck condition.  Therefore, the July 2017 VA examiner found that Veteran's diagnosed spondylolisthesis, status post neck fusion at C5-C7, and degenerative disc disease of the cervical spine were less likely proximately due to, or the result of, or aggravated beyond their natural progression by, the Veteran's service connected left hip disability.  Accordingly, service connection for a cervical spine disability on a secondary basis is not warranted.

In reviewing the Veteran's claim for service connection for a neck disability, the Board has reviewed the statements of the Veteran.  The Veteran is certainly competent to describe the extent of her current symptomatology related to her neck disability and the Board has considered the Veteran's assertions that her neck disability was due to in-service opening valves with pushing and pulling motions for horizontal valves and carrying heavy equipment, as referenced in a December 2012 statement, or in the alterative, as secondary to her service-connected left hip disability referenced in a January 2016 statement.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on the causal question of whether any current neck disability can be attributed to a specific in-service injury or event during active service or is secondary to a left hip disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Lay persons may be competent to provide opinions as to some medical issues; however, as the specific questions in this case pertain to the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of neck disability, such falls outside the realm of common knowledge of a lay person.  The Veteran has not been shown to have the requisite knowledge and/or expertise to be deemed competent to provide a probative medical opinion linking any current neck disability to her military service or as secondary to a service-connected left hip disability.  Jandreau, 492 F.3d 1372; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board assigns greater probative value to the July 2017 VA examiner's opinions.  The July 2017 VA examiner has medical knowledge, reviewed the Veteran's service medical treatment records, cited to the evidence of record, and provided a negative opinions with supporting rationale. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a neck disability.  In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

ORDER

New and material evidence having been received, the claim for service connection for a neck disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a neck disability, most recently diagnosed as pseudo arthrosis at C6-7, foraminal narrowing, spondylolisthesis, status post neck fusion at C5-C7 and degenerative disc disease including C7-T1 listhesis, to include as secondary to a service-connected left hip disability, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


